73 U.S. 747 (____)
6 Wall. 747
FLEMING
v.
SOUTTER.
Supreme Court of United States.

Messrs. Cushing and Stark, for the appellants; Messrs. Cary and Carlisle, contra.
Mr. Justice NELSON stated the facts and delivered the opinion of the court.
These are appeals from decretal orders made in the case of Soutter, survivor, &c., v. The La Crosse and Milwaukee Railroad Company and others. That suit was instituted for the foreclosure of a mortgage on the Eastern Division of the road of the La Crosse and Milwaukee Company, and a decree had been entered in the Circuit Court in pursuance of a mandate from this court, in which it was directed that the *748 complainant shall be at liberty, when further instalments of interest should become due and unpaid, to apply for an order for the sale of the said mortgaged premises in accordance with the mandate. On the 18th September, 1866, an order was entered directing a sale of the premises on account of default in the payment of $40,000, an instalment of interest that had become due on the first of the same month, which order was entered on petition and due notice, and after argument by counsel. The first two appeals were taken from this order.
A second default was made in payment of another instalment on the first of March, 1867, and after hearing the parties on both sides, an order for a sale was made on the fifth of the same month. The third appeal is from this order.
We have examined the proceedings to which objections have been taken, and are of opinion that they are in conformity with the principal decree in the cause, and that the order should be
AFFIRMED.